                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                           MEMORANDUM DECISION AND
                                                     ORDER
                        Plaintiff,
 v.                                                  Case No. 1:07-cr-00114

 JOHN SANFORD,                                       District Judge Dale A. Kimball

                        Defendant.


       Defendant John Sanford filed a Motion for Early Termination of Supervised Release.

(Dkt. No. 35). On October 6, 2008, the Defendant was sentenced to 27 months of imprisonment

and 120 months of supervised release. On November 16, 2010, the Defendant began his term of

supervised release. As of the date of this order the Defendant has completed 97 months of his

120-month supervised release sentence.

       Pursuant to 18 U.S.C. § 3583(e)(1), after considering the factors set forth in Section

3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) the court may

terminate a term of supervised release “at any time after the expiration of one year of supervised

release… if it is satisfied that such action is warranted by the conduct of the defendant released

and the interest of justice.” The factors to be considered in Section 3553(a) are those factors to be

considered in imposing a sentence, including “the nature and circumstances of the offense and

the history and characteristics of the defendant,” the applicable sentencing guidelines and any

policy statements issued by the Sentencing Commission, and the need for the sentence imposed

to promote the respect for the law, to provide just punishment, to deter other criminal conduct,

and to provide the defendant with needed services. See 18 U.S.C. § 3553(a).
       In the Defendant’s motion for early termination of supervised release he notes that he has

not had any violations, he is now fully retired and in an 8 year relationship, and that he has

recently purchased a home. He has complied with all the conditions set forth by the court.

       The Defendant’s probation officer filed a report on his position on whether to grant the

Defendant’s motion. The probation officer contacted the U.S. Attorney’s Office and the assigned

AUSA did not support the early termination but indicated that if Probation and the court agree to

early termination she will not oppose.

       Based on the Defendant’s conduct, the court finds that an early termination of supervised

release is warranted. The Defendant has successfully completed 97 months of his 120-month

supervised release sentence. The Defendant has had no violations during his supervised release

period and has made substantial efforts to better his circumstances. Accordingly, the court

GRANTS the Defendant’s Motion for Early Termination of Supervised Release. (Dkt. No. 35).

       Dated this 17th day of December 2018.

                                              BY THE COURT:


                                              ____________________________________
                                              DALE A. KIMBALL,
                                              United States District Judge
